821 F.2d 649
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.INTERNATIONAL UNION UNITED AUTO WORKERS; U.A.W.; Local 412,Plaintiffs-Appellants,v.MUELLER BRASS COMPANY, Defendant-Appellee.
No. 86-1697
United States Court of Appeals, Sixth Circuit.
June 23, 1987.

Before KENNEDY and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.


1
The plaintiffs appeal from an order dismissing their action to enforce an arbitration award in this labor management relations case.  The parties now jointly move for remand of this matter in light of the Supreme Court's intervening decision in West v. Conrail, 107 S. Ct. 1538 (April 6, 1987).


2
Relying upon Simon v. Kroger Co., 743 F.2d 1544 (11th Cir. 1984), cert. denied, 471 U.S. 1075 (1985), the district court held that the plaintiffs' action was time barred by their failure to both file and serve their complaint within the six month statute of limitations period.


3
In West v. Conrail the Supreme Court held that in circumstances such as exist herein the complaint need only be filed within the statutory period.  West v. Conrail, 107 S. Ct. at 1541.  Accordingly, both parties agree that remand is appropriate.


4
Therefore,


5
It is ORDERED that the joint motion to remand is granted.